UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) off The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 22, 2016 AIM EXPLORATION INC. (Exact name of registrant as specified in charter) Nevada 333-182071 67-0682135 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 North Green Valley Parkway, Suite 200 Henderson, Nevada (Address of principal executive offices) (Zip Code) 1-844-246-7378 Registrant’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events On April 22, 2016, Aim Exploration, Inc. (the “Company”) received approval from FINRA of its previously announced 1 for 250 reverse split of its outstanding shares of common stock (the “Reverse Split”).The Reverse Split became effective as of the open of market on April 25, 2016.The Company’s trading symbol is now AEXED for 20 business days, after which it will revert back to AEXE. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AIM EXPLORATION INC. Date:April 25, 2016 By: /s/James Robert Todhunter James Robert Todhunter, President & C.E.O.
